Citation Nr: 0913544	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-34 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE


Entitlement to payment or reimbursement for medical services 
provided at Southwest Washington Medical Center from July 31, 
2006 to August 2, 2006 (possibly only August 2, 2006).


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 determination by the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Portland, Oregon.  

In December 2006 correspondence the Veteran submitted a claim 
for reimbursement for ambulance services on July 31, 2006.  
This matter is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the M&ROC 
for appropriate action.


REMAND

The duplicate Combined Health Record (CHR) shows that the 
Veteran presented himself to the Southwest Washington Medical 
Center Emergency Room on July 31, 2006 complaining of rectal 
bleeding.  An Esophagogastroduodenoscopy (EGD) and 
colonoscopy was performed on August 1, 2006 which showed 
diffuse diverticular disease and old blood.  The Veteran was 
discharged on August 2, 2006 with diagnoses of lower 
gastrointestinal bleeding, probably diverticular, anemia due 
to gastrointestinal loss, hypovolemic kidney disease, stage 
IV, diabetes mellitus, type 2, hypertension, congestive heart 
failure due to diastolic dysfunction, and nicotine 
dependency.  

In his December 2006 notice of disagreement, the Veteran 
stated that he experienced gastrointestinal bleeding for two 
days prior to July 31, 2006 and passed out on the dining room 
floor on July 31st.  His family decided to call 911 due to 
the seriousness of the Veteran's condition.  The Veteran even 
had to be lifted onto a stretcher.  The Veteran's family 
allegedly requested that the Veteran be transferred to the VA 
Hospital in Portland, Oregon.  However, the paramedics 
supposedly saw this as a life/death situation and therefore 
made the decision to transport the Veteran to the closest 
available hospital which was Southwest Medical.  The Veteran 
claims that he was evaluated by emergency doctors on staff 
and that these doctors communicated with the Veteran's VA 
doctors regarding his condition.  The Veteran claims that he 
received approximately seven pints of blood throughout his 2 
1/2 day hospital stay because he was not retaining it in his 
body.  The Veteran also claims that he had surgery to remove 
three polyps from his colon on August 1, 2006 and after the 
surgery his family requested that he be transferred to the VA 
hospital.  A Social Worker from Southwest Medical allegedly 
requested a room for the Veteran but was allegedly told that 
there were no rooms available.  Therefore, the Veteran stayed 
the night at Southwest Washington Medical Center and was 
discharged at 2:00 p.m. on August 2, 2006.  

A review of the CHR reveals a September 2006 letter addressed 
to PC Cogent Healthcare of Washington in which reimbursement 
for medical services for August 2, 2006 was denied; the 
Veteran was copied as a recipient of that letter.  The reason 
given was that the Veteran was deemed stable for transfer, 
and VA may pay for care only to that point.  It is unclear 
whether reimbursement for medical services performed on July 
31, 2006 and August 1, 2006 was awarded.  Clarification on 
this point is needed.  

A VA Form 21-22 Appointment of Veterans Service Organization 
as Claimant's Representative dated in December 2007 shows 
that the Veteran appointed AMVETS as his representative.  A 
March 2009 memorandum from AMVETS notes that AMVETS has not 
accepted the appointment as the Veteran's representative.  
This memorandum also notes that the Veteran appointed AMVETS 
as his representative in February 2009 without AMVET's 
knowledge.  This memorandum requested that the Board return 
the case to the agency of original jurisdiction and allow 
AMVETS to properly prepare a statement in lieu of the VA Form 
646.  It is unclear whether or not AMVETS is the accredited 
representative in this case.  Clarification on this point is 
also needed.  

Furthermore, if AMVETS is determined to be the accredited 
representative in this case, it appears that AMVETS was not 
included in the Veteran's current appeal.  Specifically, 
AMVETS was not sent a copy of the October 2007 statement of 
the case.


While the Veteran is not service-connected for any 
disabilities there is some indication that he has been 
receiving treatment at a VA facility.  For example, the July 
31, 2006 History noted that the Veteran was a patient of the 
VA clinic.  The Veteran is entitled to reimbursement under 
the provisions of 38 U.S.C.A. § 1725 only if the nine 
preconditions for reimbursement under 38 C.F.R. § 17.100 are 
met.  One of the nine preconditions is that a Veteran must 
have received medical services from VA within the 24 months 
preceding the private hospitalization.  There is no evidence 
regarding whether the Veteran has received any medical 
services from VA within the 24 months preceding the July 31, 
2006, treatment.   Based on the current record, the Board is 
unable to determine whether all of these preconditions were 
satisfied.  

An August 7, 2006 "Statement by Claimant" described the 
Veteran's condition as requiring "emergency medical 
services." However there does not appear to be a medical 
expert opinion regarding whether the Veteran's medical 
condition at the time he sought treatment was or was not 
emergent.  While the Veteran was ultimately diagnosed with 
lower gastrointestinal bleeding, probably diverticular, it is 
important to note that the Veteran had a documented history 
of serious gastrointestinal pathology, which may be a factor 
in an expert's consideration of whether his condition was 
reasonably considered to be emergent when the Veteran was 
treated on July 31, 2006 through August 2, 2006.  

Further, there does not appear to be a statement in the file 
from the VA hospital that care was available on August 1, 
2006.  In fact, the Veteran's December 2006 notice of 
disagreement appears to indicate that another VA facility was 
not available on August 1, 2006.  

Finally, it appears that the M&ROC made no attempt to 
identify and document the phone conversation the Veteran 
alleges occurred between a Southwest Washington Medical 
Center social worker and VA personnel, on August 1, 2006.  It 
is important to discover whether this phone conversation 
actually occurred, and, if so, what was said.    

Thus, a remand is necessary to obtain all VA treatment 
records dated within the 24 months preceding the July 31, 
2006 treatment, obtain an expert medical opinion in this 
case, confirm whether VA hospital care was available on 
August 1, 2006, confirm whether or not there is a record of 
the alleged denial of treatment on August 1, 2006 through a 
Southwest Medical Center social worker and clarify 
representation.  
  
Accordingly, the case is REMANDED for the following action:

1. Clarify whether reimbursement for 
medical services performed on July 31, 
2006 and August 1, 2006 was awarded.  

2.  Clarify whether AMVETS is the 
accredited representative in this case.  
If so, send AMVETS a copy of the 
September 2006 denial letter and October 
2007 statement of the case as well as any 
subsequent supplemental statements of the 
case and direct AMVETS to submit a VA 
Form 646.

3.  Contact the Veteran and ask whether 
he had received any medical services from 
VA within the 24 months preceding the 
July 31, 2006 treatment.  After securing 
any necessary release, obtain copies of 
all records from the identified treatment 
sources.  

4.  Attempt to confirm that VA hospital 
care was available to the Veteran on 
August 1, 2006.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with 
the claims folder. 

5.  Attempt to confirm whether or not 
there was a claimed August 1, 2006 
telephone call to a VA nurse or other 
VA personnel from a social worker at 
the Southwest Washington Medical Center 
and, if so, the contents of that phone 
call.  If the records of the content of 
such a phone call are unobtainable or 
unreconstructable by memory, a negative 
reply must be noted in writing and 
associated with the claims folder.   

6.  Thereafter, the claims file should be 
forwarded to an appropriate physician to 
address the following:  

a. Whether the treatment received on July 
31, 2006 through August 2, 2006, was for 
a medical emergency as reasonably viewed 
by a prudent lay person?  In this regard, 
was the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health?

b. If it is determined that the Veteran 
was treated for a medical emergency 
condition, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the Veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use Southwest Washington 
Medical Center.  The physician should 
also address whether VA had the ability 
to provide immediate treatment, and if 
not, whether any delay in treatment would 
have had a negative impact on the 
Veteran's health.

The examiner's attention is specifically 
directed toward the treatment records 
from Southwest Washington Medical Center 
dated from July 31, 2006 to August 2, 
2006.      

A complete rationale for all opinions 
expressed should be given.

7.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the M&ROC 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative (if 
applicable) should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

